Citation Nr: 0716489	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to June 
2001.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, Florida (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran currently has a major depression. 


CONCLUSION OF LAW

Service connection for major depression is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including major depression, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records show that he was 
prescribed Prozac, hospitalized with a suicidal gesture, and 
diagnosed with major depressive disorder.  Her separation 
psychiatric evaluation was normal.  Overall, these records do 
not support the veteran's claim because they do not show a 
current disability.  

The veteran has submitted no private medical records 
demonstrating the claimed condition.  She has not notified VA 
of any relevant VA treatment records.  The veteran failed to 
report for a May 2006 videoconference hearing before a 
Veterans Law Judge, during which time she could have notified 
VA of any pertinent private or VA treatment records.  

VA has attempted to conduct examinations with respect to the 
veteran's claim, without success.  The veteran failed to 
report for VA examinations in January 2002, January 2003, 
November 2003 and December 2004.  A May 2005 VA Report of 
Contact provides that the veteran informed VA that she would 
be unable to report for VA examinations.  

As the RO noted in its July 2004 Statement of the Case, the 
law requires that when a claimant fails without good cause to 
report for a VA examination as a part of an original claim 
for compensation, as in this case, the claim will be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2006).  The Board finds no good cause for the 
veteran to have failed to attend the VA examinations 
scheduled by the RO and thus her claim will be evaluated on 
the evidence of record.  As indicated within 38 C.F.R. § 
3.655(a), "good cause" includes, but is not limited to, 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  

The Board recognizes the veteran's own assertions that she 
currently has major depression related to her service.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis.  Espiritu, supra.  As a result, her own 
assertions do not constitute competent medical evidence that 
she now has the claimed condition.  

The Board finds that the service and post-service medical 
record, or lack thereof, provides evidence against this 
claim. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2001 and May 
2005; rating decisions dated in July 2002 and February 2003; 
a statement of the case dated in July 2004; and supplemental 
statements of the case dated in January 2005 and July 2005.  
These documents discussed specific evidence, the particular 
legal requirements, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided Dingess notice in April 2006.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant the claim.  Moreover, neither the veteran nor 
her representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.  
 
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  In fact, the appellant has not 
referred to any relevant evidence.  She also failed to report 
to a videoconference hearing before a Veterans Law Judge, and 
she failed to report to several VA examinations.  
Subsequently, she informed VA that she would be unable to 
attend a VA examination.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and the veteran's own 
disregard the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, cannot be justified.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for major depression is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


